Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 24, 2020

                                       No. 04-20-00304-CV

    1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC 'cross-appellees',
                                Appellant

                                                 v.

         MARATHON OIL EF, LLC and Marathon Oil EF II, LLC 'cross-appellants',
                                 Appellee

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

         The reporter’s record was originally due to be filed in this appeal on July 6, 2020. On
July 6, 2020, the court reporter responsible for filing the reporter’s record, Leticia Murillo
Escamilla, filed a notification of late record, requesting until September 4, 2020, to file the
reporter’s record. By order dated July 8, 2020, we granted Ms. Escamilla’s request in part and
extended the deadline for her to file the reporter’s record until August 5, 2020. On August 5,
2020, Ms. Escamilla filed a second notification of late record, requesting until September 4,
2020, to file the reporter’s record. By order dated August 7, 2020, we ordered Ms. Escamilla to
file the complete reporter’s record by September 4, 2020. In addition, we ordered Ms. Escamilla
to file a status report every 14 days, beginning on August 21, 2020, indicating the volumes filed
and a fair estimate of completion date for all remaining volumes, until the complete reporter’s
record is filed.

        On September 4, 2020, Ms. Escamilla filed a third notification of late record, requesting
until October 5, 2020, to file the reporter’s record. In her notification of late record, Ms.
Escamilla states that she anticipates the length of the record to be 2,000 pages. Ms. Escamilla
attached a status report to her notification of late record, stating that 660 pages of the record have
been “scoped/edited” and that 550 of those pages “have been reviewed and currently [are] being
proofread for corrections.” On September 15, 2020, Ms. Escamilla filed a single volume of the
reporter’s record that is 56 pages. On September 16, 2020, a deputy clerk of this court contacted
Ms. Escamilla to ask for the total number of volumes of the reporter’s record that will be filed.
Ms. Escamilla responded that the reporter’s record includes nine volumes of testimony and two
or three volumes of exhibits.
        In light of the foregoing, IT IS ORDERED that Leticia Murillo Escamilla shall email a
daily work log to a deputy clerk of this court by 5:00 p.m. every business day. The daily work
log shall be completed on the form attached to this order.

       IT IS FURTHER ORDERED that Ms. Escamilla shall continue to file the volumes of the
reporter’s record as they are completed.

        IT IS FURTHER ORDERED that Ms. Escamilla shall work on the volumes of court
proceedings in consecutive order and shall complete work on a volume before beginning work
on the next.

       IT IS FURTHER ORDERED that Ms. Escamilla shall continue to file a status report
every 14 days, indicating the volumes filed, the nature of the proceedings contained in each
volume, and a fair estimate of completion date for all remaining volumes, until the complete
reporter’s record is filed. Ms. Escamilla’s next status report is due on October 2, 2020.

       IT IS FURTHER ORDERED that the complete reporter’s record must be filed in this
court no later than October 5, 2020.

        IT IS FURTHER ORDERED that the Clerk of this Court provide a copy of this Order to
all counsel of record.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court